According to the testimony of Sidney Wilson, the alleged purchaser, he bought from the appellant a bottle of corn whiskey which was delivered to Rice. The sheriff received the bottle of liquid from Rice, and it was introduced in evidence upon the trial. The liquid was analyzed and shown to be usable as a beverage and to contain thirty-five per cent alcohol.
The special charges to the effect that the liquid analyzed was not shown to have been the same as that sold to Wilson by the appellant were properly refused. The evidence of identity was sufficient to authorize the submission of the question to the jury. Moreover, the witness Wilson testified that the liquid which he purchased was whiskey. *Page 498 
The motion to reinstate the appeal is granted, the dismissal is set aside, and the judgment is affirmed.
Affirmed.